           Case 2:20-cv-01219-NIQA Document 21 Filed 01/22/21 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
______________________________________________________________________________
                                    :
MARSHALL KEESE,                     :     Case No.: 2:20-cv-01219-NIQA
                                    :
                        Plaintiff,  :
                  v.                :     Honorable Nitza I. Quiñones Alejandro
                                    :
                                    :
FRONTIER AIRWAYS,                   :
                                    :
                        Defendant.  :
                                    :
______________________________________________________________________________

    FRONTIER AIRLINES, INC.’S MOTION TO MODIFY SCHEDULING ORDER

       Defendant Frontier Airlines, Inc. (“Frontier”), incorrectly sued as Frontier Airways,

through its counsel, hereby moves to modify deadlines in the Court’s August 14, 2020 Order (ECF

No. 19), by approximately 120 days each. Frontier seeks to extend these deadlines as follows:

       •    Extend the deadline to complete fact discovery from January 29, 2021 to May 28, 2021;

       •    Extend the deadline to file expert reports from February 26, 2021 to June 30, 2021;

       •    Extend the deadline to disclose rebuttal experts from March 29, 2021 to July 30, 2021;

       •    Extend the expert discovery cutoff date from April 29, 2021 to August 27, 2021;

       •    Extend the deadline for dispositive motions from May 20, 2021 to September 20,

            2021; and

       •    Extend the final pretrial conference date from July 20, 2021 to November 19, 2021.

       The primary reason for this motion is that, despite the best efforts of counsel on both sides,

circumstances beyond their control have adversely affected their ability to conduct discovery that

is needed to meet the deadlines established by the August 14, 2020 Order. These include, of course,

the current COVID-19 pandemic that is making travel and assembly inadvisable and, in some
         Case 2:20-cv-01219-NIQA Document 21 Filed 01/22/21 Page 2 of 4




cases, forbidden by state and federal decrees. Further, counsel for Frontier has been working for

months to obtain Plaintiff’s medical records related to the injuries he allegedly sustained as a result

of the incident. Frontier is waiting on additional records that are necessary to take Plaintiff’s

deposition.

        Frontier has been diligently working to complete discovery. Despite Frontier’s best efforts,

additional time is needed so it can complete its efforts to obtain Plaintiff’s medical records, depose

Plaintiff and other facts witnesses, and conduct a Rule 35 examination of Plaintiff. Given that it

is unknown when the pandemic-related restrictions will be lifted, Frontier intends to proceed with

depositions via video conference. Frontier has also proposed participating in a settlement

conference before a magistrate judge.

        Counsel for Frontier emailed a proposed joint motion to modify the scheduling order to

counsel for Plaintiff on January 20, 2021, asking if Plaintiff wished to join in this request.

Thereafter, counsel for Frontier followed up with Plaintiff’s counsel regarding Plaintiff potentially

joining this motion. Plaintiff’s counsel, however, never responded to such inquiries. Given the

impending deadlines, and Frontier’s inability to complete discovery, Frontier respectfully requests

the Court grant this motion. This is Frontier’s first motion seeking an extension of deadlines in this

case.

        DATED this 22nd day of January, 2021.

                                                       /s/Matthew D. Martin
                                                       Brian T. Maye
                                                       Matthew D. Martin
                                                       ADLER MURPHY & MCQUILLEN LLP
                                                       20 S. Clark St., Suite 2500
                                                       Chicago, IL 60603
                                                       Telephone: (312) 345-0700

                                                       bmaye@amm-law.com
                                                       mmartin@amm-law.com


                                                  2
Case 2:20-cv-01219-NIQA Document 21 Filed 01/22/21 Page 3 of 4




                                  SKINNER LAW GROUP
                                  Laurie Alberts Salita (PA ID. 87884)
                                  Mackenzie W. Smith (PA ID. 306685)
                                  101 Lindenwood Dr.
                                  Suite 225
                                  Malvern, PA 19355
                                  Telephone: (484) 875-3159
                                  salita@skinnerlawgroup.com
                                  smith@skinnerlawgroup.com

                                  COUNSEL FOR DEFENDANT
                                  FRONTIER AIRLINES, INC.




                                  IT IS SO ORDERED:




                                  UNITED STATES DISTRICT JUDGE


                                  DATED:




                              3
         Case 2:20-cv-01219-NIQA Document 21 Filed 01/22/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I certify that on January 22, 2021, I caused the foregoing to be electronically filed with the

United States District Court for the Eastern District of Pennsylvania using the CM/ECF system.

                                                     By: /s/ Matthew D. Martin

                                                     Matthew D. Martin
                                                     Attorney for Frontier Airlines, Inc.




                                                 4
